DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 125, 133.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, lines 5 and 9 both end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goossen (EP 2193993 A2).
Regarding claim 1, Goossen discloses a duct (102 of Figures) for a ducted-rotor aircraft, the duct comprising: 
a hub comprising a rotor (111 of Figures) and one or more motors (109 of Figures) configured to drive the rotor; 
a duct ring (108 of Figures) that defines an opening surrounding at least a portion of the hub; 
a plurality of stators (112 of Figures) that extend outward from the hub; and 
at least one battery (126 of Figures; Para. 0027) electrically coupled to the rotor and configured to power the one or more motors (Para. 0027).
Regarding claim 2, Goossen discloses wherein the at least one battery is mounted to a stator of the plurality of stators (112 of Figures; Para. 0017).
Regarding claim 3, Goossen discloses wherein the at least one battery is mounted to the hub (Para. 0017).
Regarding claim 5, Goossen discloses wherein the at least one battery is mounted to the duct ring (Para. 0017).
Regarding claim 7, Goossen discloses wherein the at least one battery comprises a plurality of batteries configured to power the one or more motors (Para. 0027; each motor powered by a separately provided battery).
Regarding claim 9, Goossen discloses a distributed battery system in a ducted-rotor aircraft, the distributed battery system comprising: 
a first at least one battery (126 of Figures) mounted to a first duct of the ducted-rotor aircraft, the first duct comprising a first rotor (111 of Figures; port side) and a first at least one motor (109 of Figures; port side) that is configured to drive the first rotor, wherein the first at least one battery is electrically coupled to the first at least one motor and configured to power the first at least one motor (Para. 0027; each motor powered by a separately provided battery); and 
a second at least one battery mounted to a second duct of the ducted-rotor aircraft, the second duct comprising a second rotor (111 of Figures; starboard side) and a second at least one motor (109 of Figures; starboard side) that is configured to drive the second rotor, wherein the second at least one battery is electrically coupled to the second at least one motor and configured to power the second at least one motor (Para. 0027; each motor powered by a separately provided battery).
Regarding claim 10, Goossen discloses comprising a third at least one battery mounted to a third duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the third duct comprising a third rotor (111 of Figures) and a third at least one motor (109 of Figures) that is configured to drive the third rotor, wherein the third at least one battery is electrically coupled to the third at least one motor and configured to power the third at least one motor (Para. 0027).
Regarding claim 11, Goossen discloses comprising a fourth at least one battery mounted to a fourth duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the fourth duct comprising a fourth rotor (111 of Figures) and a fourth at least one motor (109 of Figures) that is configured to drive the fourth rotor, wherein the fourth at least one battery is electrically coupled to the fourth at least one motor and configured to power the fourth at least one motor (Para. 0027).
Regarding claim 12, Goossen discloses wherein: the first at least one battery comprises a first plurality of batteries configured to power the first at least one motor (Para. 0017, 0027); 
the second at least one battery comprises a second plurality of batteries configured to power the second at least one motor (Para. 0017, 0027); 
the third at least one battery comprises a third plurality of batteries configured to power the third at least one motor (Para. 0017, 0023, 0027; three or more ducts could be included with each duct serving dual role as a battery); and 
the fourth at least one battery comprises a fourth plurality of batteries configured to power the fourth at least one motor (Para. 0017, 0023, 0027; three or more ducts could be included with each duct serving dual role as a battery).
Regarding claim 13, Goossen discloses a method of battery distribution in a ducted-rotor aircraft, the method comprising: 
mounting at least one battery (126 of Figures) to a duct (102 of Figures) of the ducted-rotor aircraft, the duct comprising a hub that includes a rotor (111 of Figures) and one or more motors (109 of Figures) that drive the rotor; and 
electrically coupling the at least one battery to the one or more motors (Para. 0027).
Regarding claim 14, Goossen discloses wherein: the duct comprises a plurality of stators (112 of Figures) that extend outward from the hub (111, 109 of Figures); and 
the mounting comprises mounting the at least one battery (126 of Figures) to one of the plurality of stators (Para. 0017).
Regarding claim 15, Goossen discloses wherein the mounting comprises mounting the at least one battery to the hub (Para. 0017).
Regarding claim 16, Goossen discloses wherein: the duct comprises a duct ring (108 of Figures) that defines an opening surrounding at least a portion of the hub (111, 109 of Figures); and 
the mounting comprises mounting the at least one battery to the duct ring (Para. 0017).
Regarding claim 18, Goossen discloses wherein: the mounting comprising mounting a plurality of batteries to the duct (Para. 0017); and 
the electrically coupling comprises electrically coupling each of the plurality of batteries to at least one of the one or more motors (Para. 0027).
Regarding claim 20, Goossen discloses comprising: 
mounting a second at least one battery to a second duct of the ducted-rotor aircraft, the second duct comprising a second hub that includes a second rotor (111 of Figures; starboard side) and a second one or more motors (109 of Figures; starboard side) that drive the second rotor; and 
electrically coupling the second at least one battery to the second one or more motors, 
mounting a third at least one battery to a third duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the third duct comprising a third hub that includes a third rotor and a third one or more motors that drive the third rotor; and 
electrically coupling each of the third at least one battery to the third one or more motors (Para. 0027); 
mounting a fourth at least one battery to a fourth duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the fourth duct comprising a fourth hub that includes a fourth rotor and a fourth one or more motors that drive the fourth rotor; and 
electrically coupling each of the fourth at least one battery to the fourth one or more motors (Para. 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (EP 2193993 A2).
Regarding claim 4, Goossen discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the at least one battery is mounted to a location within the hub.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to mount the at least one battery of Goossen to a location within the hub to reduce total component cost and overall cost of a UAV structure [Goossen: Para. 0018] since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 6, 8, 17, 19, Goossen discloses comprising a control vane (206 of Figures; Para. 0028) pivotally attached to one or more of the plurality of stators (112 of Figures) (claim 6);
comprising: a control vane (206 of Figures; Para. 0028) pivotally attached to one or more of the plurality of stators (112 of Figures); and 
wherein the plurality of batteries comprises: 
a first battery mounted to one of the plurality of stators (Para. 0017; stator slipstream dual role also a battery); 
a second battery mounted to the duct ring (Para. 0017; duct ring dual role is also a battery) (claim 8);
wherein: the duct comprises: 
a plurality of stators (112 of Figures) that extend outward from the hub (111, 109 of Figures); and 
a control vane (206 of Figures; Para. 0028) pivotally attached to one or more of the plurality of stators (claim 17);
wherein: the duct comprises: 
a duct ring (108 of Figures) that defines an opening surrounding at least a portion of the hub (111, 109 of Figures); 
a plurality of stators (112 of Figures) that extend outward from the hub; and 
a control vane (206 of Figures; Para. 0028) pivotally attached to one or more of the plurality of stators; the mounting comprises: 
mounting a first battery mounted to one of the plurality of stators (Para. 0017; stator slipstream dual role also a battery); 
mounting a second battery mounted to the duct ring (Para. 0017; duct ring dual role is also a battery); and 
the electrically coupling comprises electrically coupling each of the first battery, the second battery, and the third battery to at least one of the one or more motors (Para. 0017, 0037; batteries connected to motors via wiring) (claim 19).
Goossen does not explicitly disclose wherein the at least one battery (126 of Figures) is mounted to the control vane (claim 6);
a third battery mounted to the control vane (claim 8);
the mounting comprises mounting the at least one battery to the control vane (claim 17);
mounting a third battery mounted to the control vane (claim 19). 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to mount the at least one battery of Goossen to the control vane to reduce total component cost and overall cost of a UAV structure [Goossen: Para. 0018] since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reichensperger (EP 3581490 A1), Vondrell (US 10,384,773), Vondrell (US 2018/0065739), Vandame FR (3024431 A1), Vandame FR (2999150 A1), Wang (EP 2551193 A1), Chong (WO 2005/072233 A2), Woods (KR 20030015263 A) discloses a duct for a ducted-rotor aircraft.
Schwoller WO 2016/066848 A1) discloses a duct for a ducted-rotor craft.
Covington (US 2013/0189098) discloses at least one battery electrically coupled to the rotor and configured to power the one or more motors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832